78572: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-47000: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78572


Short Caption:REPUBLIC SILVER STATE DISPOSAL, INC. VS. CASHCourt:Supreme Court


Related Case(s):72123, 77867


Lower Court Case(s):Clark Co. - Eighth Judicial District - A738123Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:Justice Pickering for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:04/15/2019 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/23/2020How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRepublic Silver State Disposal, Inc.David L. Barron
							(Barron & Pruitt, LLP)
						John D. Barron
							(Barron & Pruitt, LLP)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentAndrew M. Cash, M.D.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						John W. Muije
							(John W. Muije & Associates)
						


RespondentAndrew M. Cash, M.D., P.C.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						John W. Muije
							(John W. Muije & Associates)
						


RespondentDesert Institute of Spine Care, LLCHeather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						John W. Muije
							(John W. Muije & Associates)
						





Docket Entries


DateTypeDescriptionPending?Document


04/15/2019Filing FeeFiling Fee Paid. $250.00 from Barron & Pruitt.  Check no. 18915. (SC)


04/15/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-16369




04/15/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-16371




04/15/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC).19-16503




04/30/2019Notice/IncomingFiled Appellant's Notice - Copy of District Court Order filed on April 25, 2019 and Notice of Entry filed April 29, 2019. (SC)19-18870




05/01/2019Filing FeeFiling Fee due for Cross-Appeal. (SC)


05/01/2019Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)19-19043




05/01/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)19-19046




05/06/2019Filing FeeFiling Fee Paid. $250.00 from Carroll, Kelly, Trotter, Franzen, McKenna & Peabody.  Check no. 53800. (Cross-Appeal) (SC)


05/07/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant/Cross-Respondent's Docketing Statement due:  May 20, 2019.  (SC)19-19896




05/09/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 10, 2019, at 10:00 am. (SC).19-20311




05/20/2019Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals. (SC)19-21885




05/22/2019Docketing StatementFiled Respondent/Cross-Appellants' Docketing Statement Civil Appeals. (SC)19-22462




07/17/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-30314




07/18/2019Settlement Order/ProceduralFiled Order Reinstating Briefing. The parties were unable to agree to a settlement.  Appellant(s) and Respondent(s): 14 days transcript request; Appellant(s): 90 days opening brief and appendix.  Respondent(s): 30 days from opening brief to file combined answering brief on appeal and opening brief on cross-appeal.  Appellant(s): 30 days from that combined brief to file combined reply brief on appeal and answering brief on cross-appeal. Respondent(s): 14 days from that combined brief to file reply brief on cross-appeal.  (SC)19-30494




07/29/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/04/19, 03/11/19, 04/03/19. To Court Reporter: Kimberly Farkas. (SC)19-31821




08/23/2019TranscriptFiled Notice from Court Reporter. Kimberly Farkas stating that the requested transcripts were delivered.  Dates of transcripts: 03/11/19, 004/03/19. (SC)19-35421




10/15/2019MotionFiled Stipulation to Extend Time to Submit Opening Brief and Appendix. (SC)19-42597




10/15/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant/Cross-Respondent's Opening Brief and Appendix due: November 15, 2019. (SC)19-42684




11/12/2019MotionFiled Stipulation to Extend Time to Submit Appellant/Cross-Respondent's Opening Brief and Appendix (2nd Request). (SC)19-46262




11/26/2019Order/ProceduralFiled Order Granting Motion.  Appellant/cross-respondent shall have until December 16, 2019, to file and serve the opening brief and appendix.  (SC)19-48397




12/16/2019MotionFiled Appellant/Cross-Respondent's Republic Silver State Disposal, Inc.'s Motion to Extend Time to Submit Opening Brief and Appendix (Third Request).  (SC)19-50813




12/19/2019Notice/IncomingFiled Respondent/Cross-Appellants' Non-Opposition To Appellant's Motion To Extend Time To Submit Opening Brief And Appendix (Third Request). (SC)19-51429




12/23/2019Order/ProceduralFiled Order Granting Motion. Appellant/Cross-Respondent's Opening Brief and Appendix due: January 6, 2020. (SC).19-51789




01/06/2020Notice/IncomingFiled Notice of Appearance.  Joel D. Henriod, Daniel F. Polsenberg, and Abraham G. Smith of Lewis Roca Rothgerber Christie LLP appearing as counsel for appellant/cross-respondent Republic Silver State Disposal.  (SC)20-00683




01/06/2020MotionFiled Appellant/Cross-Respondent's Motion for Extension of Time to File Opening Brief and Appendix.  (SC)20-00685




01/16/2020Order/ProceduralFiled Order Granting Motion.  Appellant/cross-respondent shall have until February 5, 2020, to file and serve the opening brief and appendix.  (SC)20-02119




02/05/2020AppendixFiled Joint Appendix - Volume 1.  (SC)20-05057




02/05/2020AppendixFiled JJoint Appendix - Volume 2.  (SC)20-05060




02/05/2020AppendixFiled Joint Appendix - Volume 3.  (SC)20-05061




02/05/2020AppendixFiled Joint Appendix - Volume 4.  (SC)20-05062




02/05/2020BriefFiled Appellant's Opening Brief.  (SC)20-05064




02/05/2020AppendixFiled Joint Appendix - Volume 5.  (SC)20-05065




02/05/2020AppendixFiled Joint Appendix - Volume 6.  (SC)20-05068




02/05/2020AppendixFiled Joint Appendix - Volume 7.  (SC)20-05072




02/12/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal due: March 20, 2020. (SC).20-05874




03/12/2020MotionFiled Respondents/Cross-Appellants' Motion For Extension Of Time To File Answering Brief And Appendix (Second Request). (SC)20-09786




03/16/2020Order/ProceduralFiled Order Granting Motion. Respondents/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal due: April 20, 2020. (SC).20-10202




04/20/2020BriefFiled Respondents/Cross-Appellants' Answering Brief On Appeal And Opening Brief on Cross-Appeal. (SC)20-14988




04/30/2020Notice/IncomingFiled Respondents, Andrew M. Cash, M.D.; Andrew M. Cash, M.D., P.C., Aka Andrew Miller Cash, M.D., P.C.; And Desert Institute Of Spine Care, Llc's Substitution Of Attorney (Robert McBride and Heather Hall are now with McBride Hall). (SC).20-16438




05/19/2020MotionFiled Stipulation and Order to Extend Time to Submit Appellant's Reply Brief on Appeal and Answering Brief on Cross-Appeal. (SC)20-19040




05/19/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant/Cross-Respondent's Reply Brief Due: June 19, 2020. (SC)20-19109




06/15/2020MotionFiled Appellant/Cross Respondent's Motion to Dismiss Cross-Appeal. (SC)20-22357




06/29/2020MotionFiled Respondents/Cross-Appellants' Opposition to Appellant Republic Silver State Disposal, INC.'s Motion to Dismiss Cross-Appeal. (SC)20-24034




07/06/2020Order/ProceduralFiled Order Dismissing Cross-Appeal.  Appellant's motion is granted and the cross-appeal is dismissed. The clerk of this court shall amend the caption on the docket sheet to conform to the caption on this order.  Appellant shall have 14 days from the date of this order to file and serve a reply brief on appeal, if deemed necessary.  (SC)20-24784




07/21/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: August 3, 2020. (SC).20-26590




08/03/2020MotionFiled Appellant's Motion for Extension of Time to File Reply Brief.  (SC)20-28266




08/04/2020MotionFiled Respondents' Opposition To Appellant's Motion For Extension Of Time To File Reply Brief. (SC)20-28446




08/11/2020MotionFiled Appellant's Reply Brief on Motion for Extension of Time to File Reply Brief. (SC).20-29666




08/13/2020Order/ProceduralFiled Order Denying Motion.  Appellant shall have 14 days from the date of this order to file and serve the reply brief.  (SC)20-29911




08/27/2020BriefFiled Appellant's Reply Brief. (SC)20-31751




08/28/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


11/02/2020OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties


11/23/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-42564




12/31/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Pickering/Gibbons/Stiglich. Author: Stiglich, J. Majority: Stiglich/Pickering/Gibbons. 136 Nev. Adv. Opn. No. 88. SNP20-KP/MG/LS. (SC).20-47000




01/12/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' petition for rehearing due: February 2, 2021. (SC)21-01004




01/28/2021Notice/IncomingFiled Respondents' Notice of Appearance for John W. Muije. (SC)21-02692




02/02/2021Petition/BarFiled Respondents' Petition for Rehearing. (REJECTED PER PHONE CALL) (SC)


02/02/2021Post-Judgment PetitionFiled Respondents' Petition for Rehearing. (SC)21-03248




02/02/2021Filing FeeFiling fee paid. E-Payment $150.00 from Heather S. Hall. (SC)


02/08/2021Order/ProceduralFiled Order.  Respondents have filed a notice associating attorney John W. Muije of the Law Offices of John W. Muije & Associates as additional counsel. The clerk of this court shall add Mr. Muije to the service list as counsel for respondents for this appeal.  (SC)21-03710




02/16/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  fn1[The Honorable Mark Gibbons, did not participate in the decision of this matter due to his retirement January 4, 2021.]  (SC)21-04542




03/08/2021MotionFiled Respondents' ( Andrew M. Cash, M.D.; Andrew M. Cash, M.D., P.C., Aka Andrew Miller Cash, M.D., P.C.; And Desert Institute Of Spine Care, LLC's) Motion To Stay Issuance Of Remittitur. (SC)21-06739




03/11/2021Order/ProceduralFiled Order Staying Issuance of Remittitur.  This court hereby stays issuance of the remittitur until July 6, 2021. If the clerk of this court receives written notice by July 6, 2021, from the clerk of the United States Supreme Court that respondents have filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If such notice is not received by July 6, 2021, the clerk shall issue the remittitur.  (SC)21-07058




05/27/2021MotionFiled Respondents, Andrew M. Cash, M.D.; Andrew M. Cash, M.D., P.C., aka Andrew Miller Cash, M.D., P.C.; and Desert Institute of Spine Care, LLC's Motion to Stay Issuance of Remittitur. (SC)21-15285




06/07/2021MotionFiled Appellant's Opposition to Further Motion to Stay Issuance of Remittitur and Countermotion to Vacate Stay and Motion for Retroactive Extension of Response Deadline. (SC)21-16256




06/11/2021Order/ProceduralFiled Order. Respondents request that issuance of the remittitur be stayed until August 16, 2021. Appellant has filed an opposition and "Countermotion to Vacate Stay and Motion for Retroactive Extension of Response Deadline. This court declines to lift the stay at this point and the countermotion is denied. Respondents' motion for an extension is granted to the following extent. Issuance of the remittitur is stayed until July 30, 2021. If the clerk of this court receives written notice by July 30, 2021, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If notice is not received by July 30, 2021, the clerk shall issue the remittitur. fn [The motion for leave to file an untimely opposition to the motion to extend the stay of remittitur is granted. The opposition was filed on June 7, 2021.] (SC)21-16835




08/12/2021RemittiturIssued Remittitur. (SC)21-23482




08/12/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


09/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on August 16, 2021. (SC)21-23482





Combined Case View